Citation Nr: 1524449	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-47 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression, exclusive of the periods where a temporary total rating has been assigned. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981 and from January 1991 to July 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia.  Jurisdiction was later transferred to the RO in Winston-Salem, North Carolina. 

The Board notes that, while the Veteran had perfected an appeal as to other issues, including entitlement to a rating in excess of 10 percent for allergic rhinitis and entitlement to service connection for a nose injury, a sleep disorder, a stomach disorder, a respiratory disorder, and a fatigue disorder, he withdrew such issues from appeal in March 2009.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  Therefore, these issues were not certified to the Board and are not properly before the Board for appellate consideration.

In January 2015, the Board sent the Veteran a letter in an attempt to clarify who he desired to have as his representative.  In this regard, he elected the Veterans of Foreign Wars of the United States (VFW) via a Form 21-22 in April 2009.  However, in August 2014, the Veteran submitted an incomplete VA Form 21-22a listing an individual as his representative.  In the January 2015 letter, the Board informed the Veteran that, if he did not respond within 30 days, it would be assumed he wanted to maintain representation by the VFW.  The Veteran did not respond to the letter.  Accordingly, the Board has appropriately listed the representative as the VFW on the title page above.  

In connection with his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, in June 2012, he waived his right to an in-person hearing and requested a video-conference hearing.  Such hearing was scheduled to take place in September 2014.  Appropriate notice of the hearing was sent to the Veteran's legal guardian (as he was found to be incompetent by the state of North Carolina prior to the hearing) as well as his VFW representative in this case; however, the Veteran did not appear for the hearing or request to reschedule the hearing.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014). 

Lastly, the Board notes that additional evidence, to include medical journal articles cited by the Veteran's representative in support of his argument that the Veteran's dementia is due to his PTSD with depression, was associated with the record after the issuance of the supplemental statement of the case in May 2012 and consideration of such evidence by the agency of original jurisdiction (AOJ) has not been waived.  38 C.F.R § 20.1304(c).  However, as the Board herein grants a 100 percent rating for PTSD with depression as of July 7, 2010, which is prior to the onset of the Veteran's dementia and pre-dates the creation of the medical records received after the May 2012 supplemental statement of the case, the Veteran is not prejudiced by the Board proceeding with a decision on his claim at this time. 
 
This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.     


FINDINGS OF FACT

1.  For the appeal period prior to July 7, 2010 and exclusive of the periods where a temporary total rating has been assigned, the Veteran's PTSD with depression was manifested by occupational and social impairment with deficiencies in most areas as a result of: occasional suicidal ideation, impaired impulse control, and difficulty in adapting to stressful circumstances, but without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  Resolving all doubt in favor of the Veteran, as of July 7, 2010, his PTSD with depression is manifested by total occupational and social impairment as a result of persistent delusions and hallucinations, grossly inappropriate behavior, homicidal ideation, and persistent danger of hurting others.


CONCLUSIONS OF LAW

1.  For the appeal period prior to July 7, 2010, the criteria for a rating in excess of 70 percent for PTSD with depression, exclusive of the periods where a temporary total rating has been assigned, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  As of July 7, 2010, the criteria for a 100 percent rating for PTSD with depression are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2009 letter, sent prior to the initial unfavorable decision issued in February 2009, and a May 2010 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the May 2010 letter issued after the initial February 2009 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the May 2010 letter was issued, the Veteran's claim was readjudicated in the May 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In compliance with its duty to assist, the AOJ associated the Veteran's service treatment records, VA treatment records (outpatient and inpatient from multiple VAMCs where the Veteran was treated during the relevant periods), and Social Security Administration (SSA) records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in January 2009 and July 2010 with respect to the evaluation of his PTSD with depression.  The Board finds that the examination reports are adequate to evaluate PTSD as the examiners conducted thorough interviews with the Veteran regarding his history and symptoms and provided a full mental status examinations, addressing the relevant rating criteria.  The Board acknowledges that the Veteran's PTSD has worsened in severity since the July 2010 VA examination.  However, the Board is herein granting the Veteran's claim in full for the period from the July 2010 VA examination.  Therefore, the Board finds that the medical evidence of record is adequate to adjudicate the Veteran's claim for higher ratings for PTSD and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.



II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

By way of background, a December 2007 rating decision granted service connection for PTSD and assigned an initial 10 percent rating, effective August 12, 1999.  He did not enter a notice of disagreement as to the propriety of the initially assigned rating.  Rather, in May 2008, his then-representative requested that the AOJ take action on a claim of entitlement to service connection for depression/PTSD and such was construed as a claim for an increased rating for such disability.  Based on a January 2009 VA examination, received more than one year after the issuance of the December 2007 rating decision, the February 2009 rating decision on appeal awarded a 70 percent rating for PTSD with depression effective the date of claim, May 22, 2008.  The Veteran has appealed with respect to the propriety of the assigned 70 percent.

In this regard, the Veteran claims that his PTSD with depression is more severe than as reflected by the 70 percent rating and alleges that such renders him unemployable.  He was subsequently granted temporary total disability ratings for periods in which he was hospitalized over 21 days for treatment associated with his psychiatric disorder.  He was also granted a total disability rating for individual unemployability effective May 1, 2009, the first day immediately following the conclusion of a period of temporary total disability.   

Acquired psychiatric disorders including PTSD and depression are evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A GAF score between 31 and 40 is indicated when there is, some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. A GAF score ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). DSM-IV; see also Richard v. Brown, 9 Vet. App. 266 (1996). 

(The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5). However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in June 2012, the amendments are not applicable.)

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In this case, the Board has assigned staged ratings as follows because the evidence demonstrates that the Veteran's disability worsened as of July 7, 2010.  

Appeal Period prior to July 7, 2010

Regarding the period prior to July 7, 2010, exclusive of the periods where a temporary total rating has been assigned, following a review of the relevant evidence of record, which includes VA treatment records, the Veteran's and his spouse's statements, and a January 2009 and July 2010 VA examination reports, the Board concludes that the Veteran is not entitled to a rating in excess of 70 percent for his PTSD with depression.  In this regard, the Board finds that the Veteran's psychiatric disabilities are manifested by occupational and social impairment with deficiencies in most areas as a result of: occasional suicidal ideation, impaired impulse control, and difficulty in adapting to stressful circumstances.  However, the Board finds that more severe manifestations resulting in total occupational and social impairment were not manifest during such period.  

In reaching this conclusion, the Board has considered all of the evidence of record;  however, there is no indication of an increase in the Veteran's symptomatology at any time pertinent to these periods.  

At the time the Veteran filed his claim for an increased rating in May 2008, his PTSD was rated as 10 percent disabling.  The Board has considered the evidence during the year prior to his May 2008 claim: however, his symptomatology did not meet the criteria for a rating in excess of 10 percent during the year prior to the date of his claim.  See 38 C.F.R. § 3.400.  

In this regard, the evidence regarding the one-year "look back" period, prior to the May 2008 claim, did not indicate that the Veteran's psychiatric symptoms represented social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, occupational and social impairment with reduced reliability and productivity, or occupational and social impairment with deficiencies in most areas.

In this regard, an April 2007 VA treatment record noted that the Veteran had a normal mental status.  The April 2007 record also noted the Veteran's report that he had recently been in a study for a physical disability and had to stop taking his medications for his psychiatric disability.  He reported that during the time that he was off of the medication, he became depressed and irritable but that he had gotten back on the medication and was doing okay at the time of the April 2007 treatment.  In November 2007, VA screenings for PTSD and suicide risk were negative.  Further, a December 2007 VA psychiatric treatment note indicated that the Veteran was cooperative and pleasant, groomed well and properly dressed, had adequate speech, euthymic mood congruent to affect, linear and goal-directed, and alert and oriented times three.  

Thus, a rating in excess of 10 percent is not warranted prior to the date of the claim for increase.  The AOJ granted an increased rating to 70 percent effective May 22, 2008, the date of the claim for increase.  Treatment records dated through July 6, 2010, show manifestations supportive of the currently-assigned 70 percent disability rating for those periods, but do not show psychiatric symptoms representative of total social and occupational impairment.  In this regard, the evidence does not show the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board acknowledges that the Veteran had extreme financial difficulties and was starving himself because he did not have money for food.  See October 2008 and November 2008 VA treatment records.  The Board also acknowledges that, in October 2008, a VA nurse practitioner who is one of the Veteran's primary care providers, wrote a letter stating that "[d]ue to the effect of his medical problems, [the Veteran] is unable to fulfill the duties of full time job responsibilities."  PTSD was among the list of nine items cited for impacting the Veteran's ability to work full time. 

Despite the Veteran's complaints of financial hardship and living in poverty, in October 2008, a VA treatment record noted that the Veteran did not report any other complaints during the visit.  Suicide risk screening, at that visit, was negative.
 
Another November 2008 VA outpatient treatment record noted the Veteran's report that he was doing well until a couple of days prior to the visit.  He reported that he slept with a knife under his pillow for protection because he lived alone.  He reported that he had been doing that for a while but was concerned as he had been feeling depressed.  

A VA social work record dated in December 2008 noted that the Veteran was casually dressed, had a stable mood and was functioning.  He was depressed and reported overwhelming stress related to financial difficulties.  

A VA outpatient treatment record dated in January 2009 noted that the Veteran was working and that he wanted to get a letter from the VA physician to support a work request regarding his schedule.  He reported that his supervisor was planning to change his schedule such that it may be affected by the Veteran's day time sleepiness and sleep apnea. 

In January 2009, the Veteran underwent a VA examination.  At that time, he reported, that he experienced occasional suicidal ideation and severe depression.  He reported that he regularly slept with knives under his pillow and that he frequently took a knife with him when he went out because he did not feel safe.  He also reported having a temper that was short-fused and also reported being verbally aggressive.  In this regard, he described disagreements with his supervisor as well as altercations with his neighbors.  He also reported that sometimes he punched walls or threw knives at paper boxes when angry.  He also reported that he only had two friends and was not married.  He reported that all of his activities were things that he could do alone, such as fishing, putting together model airplanes or cars, and riding his bicycle.  The VA examiner noted that the Veteran had paranoid thought content but no delusions.  The examiner also found that the Veteran was not capable of managing his financial affairs because the Veteran reported having problems handling money.  The Veteran was assigned a GAF score of 47. 

A VA outpatient treatment record dated in February 2009, noted that the Veteran denied any suicidal or homicidal ideation and was oriented.  Additionally, the purpose of the visit was because the Veteran wanted the physician to fill out paperwork for the Veteran's job. 

Also in February 2009, the Veteran attended an extended (6 week) inpatient PTSD program.  As the program lasted for over 21 days, the Veteran has been granted a temporary 100 percent disability rating for the period from February 1, 2009 to April 30, 2009.  The VA inpatient summary dated in April 2009 included a note from a Dr. S. instructing the Veteran that he should restrict his work to unemployable due to his psychiatric disorder.  

A June 2009 VA outpatient treatment record noted the Veteran's reports of frequent nightmares and ongoing panic attacks.   However, he also reported that he had been sleeping better since returning from the inpatient treatment.  He also reported that his nightmares occur 1-2 times per month.  He reported depressive thoughts as well as fearful of what his future holds.  He also reported difficulties with problem solving, word finding, distractibility, and forgetting names and where he leaves things.  The VA clinician noted that the Veteran was alert, pleasant and cooperative throughout the session.  The VA clinician noted that the Veteran's receptive language appeared intact, that he had no difficulty understanding instructions, expressive speech was fluent with normal rate and rhythm and there was no evidence of word finding difficulties.  The VA clinician also noted that the Veteran's thought process was organized and his thought content was appropriate to circumstance with no evidence of delusions or perceptual disturbance, including auditory and/or visual hallucinations.  The VA clinician noted that the Veteran was fully oriented with adequate recall of recent and remote personal information, and his insight and judgment appeared intact.  The clinician also noted that the Veteran's mood appeared euthymic and that his affect was slightly constricted. 

A July 2009 VA treatment record noted that the Veteran was very mistrustful of the motives of others, wary about others trying to harm him, and had ideas of persecution.  The VA clinician also noted that the Veteran was significantly socially detached with a propensity to alternate between various negative affect states, becoming anxious, angry, depressed, and irritable.  The VA clinician also noted the Veteran's difficulty with an aggressive attitude, anger, physical aggression, and lack of control over his anger.  

The record indicates that the Veteran married in March 2010; however, his wife submitted a statement reporting that on the first or second day of the marriage, the Veteran started showing severe PTSD symptoms including belligerent speech and paranoia.  See the Veteran's wife's March 2011 statement. 

An April 2010 letter from a VA treatment provider noted that the Veteran was unable to work due to PTSD.  The VA provider also noted that the Veteran had PTSD and dysthymic disorder related to service.  The VA provider also noted the Veteran's reports of recurrent nightmares, intrusive thoughts, occasional flashbacks with auditory and visual hallucinations, and difficulty sleeping, as well as increased irritability and frustration, anger outbursts, depressed mood, lethargy, anhedonia, social withdrawal, short term memory and concentration deficits, heightened startle response, hypervigilance, and avoidance behavior. 

A statement and photograph from the Veteran's wife indicate that the Veteran punched a hole through a solid wood bedroom door in May 2010.  An emergency protective order is also of record which confirms that there were reasonable grounds to believe that the Veteran committed family abuse against his wife in May 2010.  

Based on a review of all of the pertinent evidence, the Board finds that such more nearly approximates the currently-assigned 70 percent disability rating during this period.  In this regard, none of the VA treatment records or lay statements indicate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board acknowledges that there is some evidence that the Veteran may have been in danger of hurting others as an emergency protective order is of record with respect to the Veteran's wife.  However, the wife's own statement indicates that he did not hurt her, but rather hurt a door.  The Board finds that manifestations of hurting inanimate objects such as paper boxes and doors, is included under the 70 percent rating criteria for impaired impulse control.  

The Board has also considered the Veteran's statement in January 2012, regarding symptoms that he had been dealing with for three years, which would date back to the period at issue.  Specifically, during a January 2012 hospitalization for delusions, the Veteran described hearing voices through walls and thinking men were following him.  He reported that he had been dealing with "this" for three years.  However, as explained below, the Board does not find the Veteran's statement to be reliable with respect to the time-frame identified regarding his delusions. 

The first objective finding of persistent delusions or hallucinations was in July 2010.  The Board acknowledges the April 2010 letter from the VA psychologist indicated that the Veteran had occasional auditory and visual hallucinations associated with occasional flashbacks, as well as some short term memory and concentration deficits but VA treatment records during the periods prior to July 7, 2010 have not noted any cognitive problems with thought processes or communication.  To the contrary, the Veteran was consistently found to understand commands and questions.  Although, the Veteran's punching a wall in May 2010 was may been inappropriate, the Board finds that such symptom is addressed under the currently-assigned 70 percent rating akin to impaired impulse control.  Similarly, although the Veteran reported occasional suicidal ideation, he did not ever report a specific plan to commit suicide.  Further, suicide risk screenings during this period were consistently negative.  There is no indication that the Veteran had an inability to perform activities of daily living or that he had problems maintaining his hygiene.  In this regard, treatment records consistently noted that he was dressed and groomed appropriately.  He was not shown to be disoriented at any time prior to July 2010.  None of the records or lay statements have noted any memory loss for names of close relatives, own occupation, or own name. 

Furthermore, as indicated previously, the evidence reflects that, while the Veteran was unemployable during the period from May 1, 2009 to July 7, 2010, due to his PTSD with depression, he has been compensated for the same through the grant of a total disability rating for individual unemployability.  

For these reasons, the Board finds that the Veteran's symptoms more closely approximate the currently-assigned 70 percent disability rating for the relevant periods prior to July 7, 2010. 

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, flashbacks, intrusive memories, and difficulty sleeping.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a severity or frequency to result in total occupational and social impairment during the period prior to July 7, 2010, exclusive of the periods where a temporary total rating has been assigned.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal periods.  In this regard, he had a GAF score of 47, which represents serious symptoms.  The 70 percent disability rating addresses serious symptoms as it is intended to apply to situations where a Veteran has occupational and social impairment in most areas.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology during the periods in question, is generally consistent with the assigned GAF score of 47 which the Board finds is consistent with a 70 percent disability rating.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 70 percent rating. Absent more severe symptoms, a higher rating is not warranted for the periods prior to July 7, 2010.

In rendering this decision, the Board has also considered the Veteran's statements as well as statements from his wife, including the Veteran's statement made during a January 2012 hospitalization for delusions in which he indicated that he had been dealing with delusional symptoms for "three years", which would date back to the appeal period at issue.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran and his wife, are competent to report symptoms they have personally observed because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  However, the Veteran and his wife are not competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  Further, the Board finds that the Veteran's January 2012 statement that he had been dealing with "this" (indicating hearing voices and that two men were following him) for three years is not a reliable statement with respect to the three-year time frame offered by the Veteran.  In this regard, the Veteran was under treatment for delusions at the time.  While he had reported similar delusions in the past, the first evidence of delusions was during the July 2010 VA examination.  

Further, competent evidence concerning the nature and extent of the Veteran's psychiatric disabilities has been provided by the medical personnel who have evaluated him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and VA outpatient treatment records) directly address the criteria under which this disability is evaluated.

Based on the evidence, the Board finds that a rating in excess of 70 percent, is not warranted for the period prior to July 7, 2010, exclusive of the periods where a temporary total rating has been assigned.
	
Further, the disability does not warrant referral for extra-schedular consideration for the period prior to July 7, 2010, exclusive of the periods where a temporary total rating has been assigned.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with depression with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's PTSD with depression is appropriately rated as a single disability.  Further, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional psychiatric impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating, for the period prior to July 7, 2010, is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 70 percent for PTSD with depression for the period prior to July 7, 2010.  Therefore, the benefit of the doubt doctrine is not applicable and the claims must be denied for the period prior to July 7, 2010, exclusive of the periods where a temporary total rating has been assigned.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Appeal Period as of July 7, 2010

The Board finds that, beginning July 7, 2010, the manifestations of the Veteran's PTSD with depression represent total occupational and social impairment.  Therefore, the Board has assigned a 100 percent disability rating as of this date because this is the first date where the Veteran's disability has more closely approximated the criteria for total occupational and social impairment.  In this regard, the evidence indicates that beginning July 7, 2010, the Veteran has had persistent delusions, is a persistent danger to others, and is totally occupationally impaired, all due to his service-connected PTSD with depression.  

In this regard, the Veteran underwent a VA-contracted psychiatric examination on July 7, 2010.  The July 2010 VA-contracted examiner also indicated that the Veteran had PTSD, depression, and dysthymic disorder, as well as an alcohol abuse disorder, that were all related to each other and to service.  During the July 2010 examination, the Veteran reported that he had recently married his fourth wife but that they were already separated.  He explained that the separation was due to his problems with anger.  He reported the incident detailed in the section above, in May 2010, when he slammed his fist through a door.  His reported that his wife called the police and he was arrested.  

The July 2010 VA-contract examiner noted that there was a strong delusional and paranoid quality to the Veteran's belief that neighbors from the city where he had previously been living followed him to his new residence two hours away and had contacted his relatives because they always want to keep an eye on him.  He reported that one of the neighbors has a posse and they always knew how to find him and were always trying to trigger him.  He reported that his son, with whom he was living, told him that he was delusional and that the old neighbors were not following him.  He also reported that his wife also told him on several occasions that the neighbors were not out to get him.  

The July 2010 VA-contract examiner also noted that the Veteran's psychiatric symptoms ranged from moderate to severe.  The examiner noted that the Veteran's symptoms impacted the Veteran's ability to function on a daily basis in that he was extremely socially avoidant.  The examiner also noted that the Veteran appeared to be delusional and was clearly having auditory and visual hallucinations.  In this regard, the examiner noted the Veteran's reports that sometimes he believes people are in his car and he must go and investigate.  He reported that he had been incarcerated several times for domestic violence against former wives and girlfriends.  He also reported that if he encountered his upstairs neighbor in person, he would "beat him to death."  The examiner noted that she talked with the Veteran at length about this and that he continued to insist that it might happen.  

VA outpatient treatment records dated subsequent to July 2010, all reiterate the delusion regarding the neighbor that the Veteran believed was out to get him.  

The Veteran's wife also submitted evidence of dispute that she and the Veteran had regarding an email message that he sent to another woman in August 2010.  When confronted with the email message sent to the other woman, the Veteran responded with belligerent speech and indicated that he wished his wife would die soon. 
  
In November 2010, the Veteran was hospitalized because he believed the alleged neighbor, who was out to get him, had moved into his attic.  On mental status examination, he was found to be oriented but also found to have an anxious mood and affect, delusional thoughts with no insight and that he would like to hurt someone.  He was assigned a GAF of 25 on admission, and 50 on discharge.  Another November 2010 VA outpatient treatment record noted a GAF score of 40.  A December 2010 VA treatment record reflects the Veteran's report that his son was planning to move soon and he was worried that the neighbor would get worse when his son moved out.  

Additional VA treatment records dated subsequent to the July 2010 VA examination confirm that the Veteran continued to experience frequent delusions.  An October 2011 VA treatment record noted the Veteran's son's report that he was afraid that the Veteran would hurt someone who comes to the house because the Veteran might think it is the fictional neighbor.  

The Veteran was hospitalized for three days in January 2012 for PTSD/delusional disorder of persecutory type.  He went to the VA emergency room and reported hearing voices through the walls telling him they were going to kill him.  He was admitted under a voluntary commitment.  On evaluation, he was found to be anxious, depressed, hopeless, and helpless.  He reported there were two men who were following him and that they followed him to North Carolina from Washington, D.C. He reported hearing their voices through the walls. He reported feeling overwhelmed and that he had been dealing with "this" for the past three years.  He had a GAF of 55 on discharge.   

The Veteran was again hospitalized again for his psychiatric symptoms in January 2013 and has already been awarded a temporary total disability rating for the period from January 12, 2013 to April 30, 2013. 

A February 2013 VA treatment record noted a GAF score of 45 as well as a diagnosis of dementia and schizophrenia.  Although the February 2013 VA treatment record indicates that the Veteran has memory loss that may be due to dementia, the Board does not reach the question of whether the Veteran's dementia is distinguishable from his service-connected disability because other evidence of record, prior to the onset of dementia, supports a 100 percent disability rating due to the criteria noted above.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (holding that in situations where it is not possible to distinguish symptoms attributable to service-connected and non-service connected disabilities, the Board will consider all of the symptoms as attributable to the service-connected disability) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).     

In reaching the determination that a 100 percent rating is warranted as of July 7, 2010, the Board acknowledges that not all of the criteria for the 100 percent disability rating have been shown.  In this regard, the July 2010 VA examiner found that the Veteran was oriented, his appearance and hygiene were appropriate, and that his speech was normal and memory was normal.  Additionally, VA treatment records dated subsequent to July 2010 also noted at times that the Veteran's memory and concentration were good and that he was appropriately groomed and had normal speech.  See e.g. December 2010 VA outpatient treatment record.  However, resolving all doubt in favor of the Veteran and reviewing of all of his symptoms together, the Board finds that his persistent delusions and homicidal ideation (i.e., persistent danger to others) along with his inability to work due to his psychiatric disabilities, all support the assignment of a 100 percent disability rating.  

In this regard, the Board places a high probative value on the highly-qualified medical professionals who examined the Veteran and determined that he had strong paranoid and delusional qualities, which also included homicidal ideation (i.e. danger of hurting others), and was not able to work due to his PTSD with depression.  This 100 percent rating is further supported by the July 2010 VA-contracted examiner's assignment of a GAF of 40.  Furthermore, the Veteran's GAF scores were consistently in the 40's with the aforementioned outlying scores of 25 and 50.  

The Board also notes that in March 2013, the state of North Carolina found the Veteran incompetent and appointed a legal guardian for him.  Further, in September 2014, VA found the Veteran incompetent to handle funds.  However, the Board does not reach the question of whether the Veteran's symptoms related to dementia and schizophrenia are distinguishable as the Veteran exhibited symptoms supportive of a 100 percent disability rating prior to the diagnoses of dementia and schizophrenia.  Therefore, the Board resolves all doubt and assigns a 100 percent disability rating from July 7, 2010.    

TDIU Consideration	

The Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran raised the claim of entitlement to TDIU in February 2009.  In September 2010, the AOJ granted TDIU, effective May 1, 2009, which was the first day following the termination of a temporary 100 percent disability rating and the Veteran had not worked since his admission in February 2009.  Thus, the Veteran's claim of entitlement to TDIU has been granted for the full period in which it was claimed.  Moreover, the record also indicates that the Veteran was working, or paid to work, until April 2009.  As such, the Board finds that the Veteran's February 2009 claim for TDIU was the first time the issue was reasonably raised by the record.  

Moreover, the Veteran has not appealed such decision with respect to the assigned effective date for a TDIU.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board need not address the matter further. 


ORDER

For the appeal period prior to July 7, 2010, a rating in excess of 70 percent for PTSD with depression, exclusive of the periods where a temporary total rating has been assigned, is denied. 

As of July 7, 2010, a rating of 100 percent for PTSD with depression is granted, subject to the laws and regulations governing the award of monetary benefits.   



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


